

116 HR 5063 IH: United States-Israel Counter-Unmanned Aerial Systems Cooperation Enhancement Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5063IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Mr. Gottheimer (for himself and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for increased authorities relating to United States-Israel unmanned aerial systems
			 cooperation.
	
 1.Short titleThis Act may be cited as the United States-Israel Counter-Unmanned Aerial Systems Cooperation Enhancement Act or the U.S.-Israel Anti-Killer Drone Act. 2.FindingsCongress finds the following:
 (1)Unmanned Aerial Systems (UAS) remain a threat to Israel and to the United States. (2)In August 2019, Israeli forces struck Iranian Revolutionary Guard Corps Qods Force and Iranian-backed militia facilities to thwart a planned drone attack on Israel.
 (3)In February 2018, Iran launched an armed drone from Syria into Israeli airspace, which Israeli warplanes destroyed.
 (4)On September 19, 2017, Israeli forces destroyed an Iranian supplied Hezbollah UAS over Syria. (5)Pursuant to the authority of section 1279 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 22 U.S.C. 8606 note), as amended by section 1272(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), the Department of Defense and the Ministry of Defense of Israel identified several gaps in UAS technology.
 3.Sense of CongressIt is the sense of Congress that the United States should enhance cooperation with Israel in developing mutually beneficial counter unmanned aerial systems technologies.
		4.United States-Israel unmanned aerial systems cooperation
 (a)AuthoritySubsection (a)(1) of section 1279 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 22 U.S.C. 8606 note) is amended—
 (1)in the paragraph heading, by striking In general and inserting Authority; (2)by striking The Secretary of Defense and inserting the following:
					
 (A)In generalThe Secretary of Defense; (3)by striking United States or Israel. and inserting the following:
					
 United States or Israel.(B)Activities to be includedActivities carried out pursuant to such authority may include the following: (i)Low-cost, close-range final protective fire kinetic counter unmanned aerial systems (C–UAS) capability.
 (ii)Reduction of false alarm rates for tactical teams, an organic capability to detect, track, identify, and electronically deter and, where possible, capture small UAS that present a very low radar cross section.
 (iii)Non-kinetic means to detect, track, classify, take control of, and capture small UAS. (iv)Dual air and ground individual weapon overmatch optic that enables operators to quickly target and destroy UAS at range of 300 meters during the day and 200 meters at night.
 (v)Radar systems for urban environments to facilitate detection of UAS threats when other techniques are not viable.
 (vi)Evaluation of the performance characteristics of radio frequency UAS systems in urban environments.; and (4)by striking Any activities and inserting the following:
					
 (C)Conduct of activitiesAny activities. (b)SunsetSubsection (f) of such section is amended by striking December 31, 2020 and inserting December 31, 2021.
			